            Case 1:20-cv-00698-KRS Document 26 Filed 08/05/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

 JONATHAN PAUL NEALY,
     Plaintiff,

 vs.
                                                       Civil No. 1:20-cv-00698-KRS
 KILOLO KIJAKAZI,
 Acting Commissioner of Social Security,
        Defendant.

  ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION TO REVERSE AND
              REMAND PURSUANT TO SENTENCE FOUR

          Defendant, the Acting Commissioner of Social Security (Commissioner), has filed an

unopposed motion with this Court (Docket No. 25), pursuant to 42 U.S.C. § 405(g), to enter a

judgment with an order of reversal with remand of the case to the Commissioner for further

administrative proceedings. Pursuant to the power of this Court to enter a judgment affirming,

modifying, or reversing the Commissioner’s decision with remand in Social Security actions

under sentence four of 42 U.S.C. § 405(g), and in light of the Commissioner’s request for

remand of this action for further proceedings, this Court hereby REVERSES the

Commissioner’s decision under sentence four of 42 U.S.C. § 405(g) with a REMAND to the

Commissioner for further administrative proceedings. See Shalala v. Schaefer, 509 U.S. 292

(1993).

          IT IS SO ORDERED.


                                                     __________________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STAGES MAGISTRATE JUDGE
